NONPRECEDENTIAL DISPOSTION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Argued February 8, 2010
                                   Decided June 16, 2010

                                              Before

                            WILLIAM J. BAUER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 09‐1188

WALTER R. LEGG,                                        Appeal from the United States District
                       Plaintiff‐Appellant,            Court for the Central District
                                                       of Illinois.
       v.
                                                       No. 1:05‐cv‐01354‐JBM‐BGC
ED PAPPAS, Police Chief in his
official and individual capacity, et al.,              Joe Billy McDade, 
                     Defendants‐Appellees.             Judge.



                                          O R D E R

       In this Section 1983 case, Walter Legg alleges that various law enforcement officers
and the City of East Peoria, Illinois, violated his Fourth Amendment rights by using
excessive force and denying him medical care while detaining and transporting him from
his brother’s house to a squad car.  The defendants, on the other hand, portray the incident
as an ordinary arrest of a severely intoxicated person.  The parties filed cross motions for
summary judgment, and the defendants filed motions in limine to exclude the testimony of
Legg’s expert witnesses.  The district court granted the defendants’ motion for summary
No. 09‐1188                                                                                     Page 2

judgment and one of their motions in limine.  Legg appeals.

        On March 31, 2005, Legg went to his brother’s house in East Peoria, Illinois. 
Throughout the afternoon and evening he and his brother (his name is Robert) drank
alcohol and smoked marijuana.  Sometime after midnight, Legg went to sleep on Robert’s
living room floor.  That same day, the Multi‐County Narcotics Enforcement Group (MEG)1
obtained a search warrant for Robert’s house because he was suspected of selling marijuana. 
The next morning, MEG officers along with East Peoria patrol officers executed the search
warrant.  The MEG officers discovered Legg lying on the floor near the living room.  He was
extremely intoxicated.  On top of that, he had urinated on himself.

        After MEG officers secured the house, one of them asked Officer Steven Agee, an
East Peoria police officer, to run a warrant check on Legg.  When the check showed that
Legg had outstanding warrants from Peoria County, he asked Agee to take Legg to jail.  
Sergeant Christopher Hutt, another East Peoria police officer, joined Agee inside the house. 
Although Legg was conscious, he was extremely intoxicated and mumbling as he rolled
around on the floor.  Agee and Hutt directed Legg to stand up, but he told them he could
not.  Believing Legg to be too drunk to walk on his own, Agee and Hutt picked him up by
standing on either side of him and grabbing his bicep and wrist.  Using this technique, they
took him outside to the squad car.  Legg’s body was limp and his head bounced around as
Agee and Hutt took him out of the house.  His legs also dragged on the ground.  Robert said
that Legg’s bouncing head “whacked” a banister.  Robert, however, later recanted his
statement and explained that he never saw Legg’s head strike anything.

        After Legg was placed in the back seat of his squad car, Agee drove him to the
Tazewell County Jail.  Correctional officers at the jail, however, refused to accept Legg in his
clearly intoxicated state.  Instead, they directed that he be taken to a hospital.  An
ambulance then drove Legg to Pekin Hospital’s emergency room.  Two nurses—including
one who was specially trained to recognize spinal cord injuries—evaluated Legg and
concluded that he had no injuries and that he was just very drunk.  Indeed, his blood
alcohol concentration was .254.2  Dr. Jon Oakley also evaluated Legg.  During the
evaluation, Legg told Dr. Oakley, a board‐certified emergency physician, that “there’s
nothing wrong with me, I’m just drunk.”  Dr. Oakley decided that Legg did not need
further treatment.  He was discharged him from the hospital and returned to the jail.



       1
         MEG is an inter‐agency unit comprised of officers from various central Illinois law enforcement
agencies.

       2
          Very drunk indeed: it is illegal to drive an automobile with a blood alcohol concentration of
.08 or higher in Illinois.
No. 09‐1188                                                                                            Page 3

        Back in the jail, Legg dozed off in a holding cell and when he woke up, he said he
hurt “everywhere, from head to toes.”  Robert was in the same facility and could hear Legg
requesting help and telling the staff that he could not move.  The same day, Legg was
transported to the Peoria County Jail, and his wife bailed him out about an hour later.  He
went home with his wife and climbed up the stairs with her assistance, took a bath, and
went to bed.  He woke up the next day and was losing feeling in his hands and feet.  His
wife called an ambulance.  Once paramedics arrived, he walked to the ambulance with help
from his wife.  Legg was transported to OSF Saint Francis Medical Center where Dr.
William Hanigan, a neurosurgeon, diagnosed him with central cord syndrome.3  
Fortunately, Legg has largely healed and is now able to participate in most normal
activities.

       Several months after his injury, Legg filed a complaint in federal court alleging that
Agee, Hutt, and several MEG officers used excessive force against him and unreasonably
deprived him of medical care in violation of his Fourth Amendment rights.  He also sued
East Peoria Police Chief Edward Pais and the City of East Peoria for violating his Fourth
Amendment rights by establishing the unconstitutional policy of encouraging the use of
excessive force by its officers.

        Legg enlisted the help of two expert witnesses for his case: W. Ken Katsaris and Dr.
R. Douglas Collins.  Katsaris is a “police practices” expert and planned to testify about the
various ways in which the officers violated police practice rules.  Dr. Collins was prepared
to give his expert opinion about the cause of Legg’s injury.

       The parties filed cross motions for summary judgment.  The defendants additionally
sought to exclude the testimony of Katsaris and Dr. Collins.  They argued that Katsaris’
testimony should be excluded because police practices are irrelevant in analyzing a claim
under the Fourth Amendment.  The district court granted the defendants’ summary
judgment motion and excluded Katsaris’ testimony regarding police practices.  Further, it
determined that Dr. Collins’ testimony was unnecessary because it did not reach the issue of
causation.

        We first review the district court’s decision to exclude the expert testimony of W.




        3
           Central  cord  syndrome  is  caused  by  damage  to  gray  matter  nerve  cells  and  crossing
spinothalamic  tracts  (the  part  of  the  spine  that  transmits  messages  to  the  brain  about  pain  and
temperature) near the central canal of the spine.  It typically produces disproportionately greater motor
impairment in upper compared to lower extremities, and differing degrees of sensory loss below the
level of the injury. Anthony S. Fauci et al., Harrison’s Principles of Internal Medicine 2589 (17th ed., 2008).
No. 09‐1188                                                                                                 Page 4

Ken Katsaris.4  “We review [the] district courtʹs rulings on [the] motions in limine for an
abuse of discretion because decisions regarding the admission and exclusion of evidence are
peculiarly within the competence of the district court.” Von der Ruhr v. Immtech International,
Inc., 570 F.3d 858, 862 (7th Cir. 2009) (internal quotations and citations omitted).  The district
court excluded Legg’s expert because his testimony about police department policies and
standards of police practice was irrelevant to determining what is objectively reasonable
under the Fourth Amendment.  We agree.  In the exact same context—while granting a
motion to exclude expert testimony about police practices in a Section 1983 excessive force
case—we have held that “the violation of police regulations or even a state law is
completely immaterial as to the question of whether a violation of the federal constitution
has been established.” Thompson v. City of Chicago, 472 F.3d 444, 454 (7th Cir. 2006). 
Furthermore, while explaining why a traffic search did not violate the Fourth Amendment,
the Supreme Court stated that “police enforcement practices, even if they could be
practicably assessed by a judge, vary from place to place and from time to time.  We cannot
accept that search and seizure protections of the Fourth Amendment are so variable and can
be made to turn upon such trivialities.”  Whren v. United States, 517 U.S. 806, 815 (1996).  It is
therefore clear that the district court did not abuse its discretion by deciding that Katsaris’
testimony was irrelevant.

       That having been said, we move to the summary judgment issues.  Summary
judgment is proper when “the pleadings, the discovery and disclosure materials on file, and
any affidavits show that there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c)(2).  We review
grants of summary judgment de novo and construe all facts and inferences in favor of the
non‐moving party.   Delta Consulting Group, Inc. v. R. Randle Construction, Inc., 554 F.3d 1133,
1137 (7th Cir. 2009).

        A Section 1983 claim for excessive force by police officers making an arrest or other
seizure is analyzed under the Fourth Amendment’s reasonableness standard.  Abdullahi v.
City of Madison, 423 F.3d 763, 768 (7th Cir. 2005) (citations and quotations omitted). 
Essentially, the court must weigh “the nature and quality of the intrusion on the
individual’s Fourth Amendment interests against the countervailing governmental interests
at stake.”  Graham v. Connor, 490 U.S. 386, 396 (1989) (citations and quotations 
omitted).  Mere negligence, however, is not enough to support a constitutional claim. Franks
v. Delaware, 438 U.S. 154, 171 (1978).


         4
          On appeal, Legg has dropped his claims against the City of East Peoria and Chief Edward Pais
and the various MEG officers.  Only his claims against Agee and Hutt remain.  He also argues that
existing summary judgment law violates the Seventh Amendment.  This argument is frivolous, so we
do  not  discuss  it  here.    See  In  re  Peterson,  253  U.S.  300,  310  (1920);  Burks  v.  Wisconsin  Dept.  of
Transportation, 464 F.3d 744, 759 (7th Cir. 2006).
No. 09‐1188                                                                            Page 5

       Legg argues that officers Hutt and Agee used excessive force while transferring him
from Robert’s residence to the squad car.  But we agree with the district court that the
undisputed facts show Hutt and Agee acted reasonably.  Although there are slight
differences between the accounts of the various witnesses, none of the differences are
material.  Essentially, officers discovered Legg passed out on the floor after a night of
drinking and smoking marijuana.  Once they found out that he had outstanding warrants,
Agee and Hutt moved Legg out of the house by each grabbing a bicep and wrist.  There is
simply no evidence that either Hutt or Agee intentionally or recklessly harmed Legg.  The
undisputed facts show two police officers properly transporting an extremely intoxicated
individual from a house to a squad car and nothing more.  Therefore, the district court was
correct in granting summary judgment.

        Finally, Legg argues that Agee and Hutt violated his Fourth Amendment rights by
unreasonably denying him medical care.  Whether the officers acted reasonably is
determined by four factors: the officers’ notice of the arrestee’s medical needs; the
seriousness of the medical needs; the scope of the requested treatment; and police interests. 
Williams v. Rodriguez, 509 F.3d 392, 403 (7th Cir. 2007).  All four factors show that Hutt and
Agee behaved reasonably.  First, there is nothing in the record that suggests that Hutt or
Agee had notice that Legg was in need of medical care.  By all accounts, it appeared that
Legg was just plain drunk.  Furthermore, neither he nor his family members said he needed
medical care.  Indeed, when Legg went to the hospital, he told Dr. Oakley that “there’s
nothing wrong with me, I’m just drunk.”  The second factor is of no help to Legg because he
was not in serious medical need at the time he was transported from his brother’s house. 
Furthermore, since no one requested treatment, the third factor also shows that Agee and
Hutt behaved reasonably.  Finally, the police had an interest in taking Legg into custody
because he had outstanding warrants.  Since none of the factors favor Legg, the district
court’s grant of summary judgment was proper.

       For these reasons, the judgment of the district court is AFFIRMED.